United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3484
                                    ___________

Earnest Jesse Richardson,              *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Francisco Porras, Officer; Lora Hanks, *
Officer; City of Minneapolis,          * [UNPUBLISHED]
                                       *
             Appellees.                *
                                  ___________

                              Submitted: April 3, 2009
                                 Filed: April 7, 2009
                                  ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Earnest Jesse Richardson appeals the district court’s1 adverse grant of summary
judgment in his civil rights action, in which he claimed that he had been the victim of
racial profiling when police officers pursued and arrested him. Upon de novo review,
see Ramlet v. E.F. Johnson Co., 507 F.3d 1149, 1152 (8th Cir. 2007), we hold that
summary judgment was appropriate because Richardson did not offer evidence from
which a jury could find that the officers acted with a discriminatory purpose, see


      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
Johnson v. Crooks, 326 F.3d 995, 999-1000 (8th Cir. 2003) (Equal Protection Clause
is constitutional basis for objecting to intentionally discriminatory application of laws;
district court erred in not dismissing equal protection claim where plaintiffs failed to
offer evidence that officer did not stop non-African Americans under similar
circumstances, or offer direct evidence of racial animus other than personal opinion);
see also Brockinton v. City of Sherwood, Ark., 503 F.3d 667, 674 (8th Cir. 2007) (for
municipal liability to attach, individual liability must first be found on underlying
substantive claim); Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir.
1999) (this court may affirm on any basis supported by record).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-